 Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 1 of 9 PageID #: 3334




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI


TAMIA BANKS, et al.,

              Plaintiffs,
                                                             Case No. 4:20-cv-01227
        v.

COTTER CORPORATION (N.S.L.), et al.,

               Defendants.


COTTER CORPORATION (N.S.L.),

              Third-Party Plaintiff,

        v.

MALLINCKRODT LLC, et al.,

              Third-Party Defendants.


DEFENDANT AND THIRD-PARTY PLAINTIFF COTTER CORPORATION (N.S.L.)’S
   MEMORANDUM IN SUPPORT OF ITS MOTION FOR AN EXTENSION OF
           STAY OF REMAND PENDING APPELLATE REVIEW

       Defendant and Third-Party Plaintiff Cotter Corporation (N.S.L.) (“Cotter”) respectfully

requests that this Court extend the time before ordering the Clerk of Court to transmit the remand

order to state court under the December 22, 2020 Memorandum and Order (ECF No. 71)

(“December 22 Order”) until the Eighth Circuit decides Cotter’s appeal as of right and petition

for writ of mandamus. In support of its motion, Cotter states as follows:

                                        BACKGROUND

       On December 22, 2020, this Court granted Plaintiffs’ Motion to Sever and Remand All

Non-Third-Party Claims, declining to exercise supplemental jurisdiction over Plaintiffs’ claims




                                                1
 Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 2 of 9 PageID #: 3335




and the majority of Cotter’s third-party claims, among other things. ECF No. 71, at 13–14. In

reaching that decision, the Court also expressly granted Cotter’s request for a 30-day stay

between issuing the December 22 Order and directing the Clerk of Court to transmit the Order to

the Circuit Court of St. Louis County, “so that any party may exercise its right to appeal.” Id. at

14.

       Cotter has thoroughly evaluated the December 22 Order and its appellate rights and has

filed both a notice of appeal as of right under 28 U.S.C. §§ 1291, 1367, and 1442, and a petition

for writ of mandamus out of an abundance of caution should the Eighth Circuit find there is no

appeal as of right. See Cotter’s Notice of Appeal, filed contemporaneously; Cotter’s Petition for

Writ of Mandamus, filed contemporaneously.

                                       LEGAL STANDARD

       Courts consider four factors in ruling on motions to stay proceedings pending appellate

review: “(1) the likelihood that a party seeking the stay will prevail on the merits of the appeal;

(2) the likelihood that the moving party will be irreparably harmed absent a stay; (3) the prospect

that others will be harmed if the court grants the stay; and (4) the public interest in granting the

stay.” Beaton v. Rent-A- Ctr., Inc., No. 4-18-CV-00026 JAR, 2018 WL 3159864, at *1 (June 4,

2018) (citations omitted); see also Brady v. Nat’l Football League, 640 F.3d 785, 789 (8th Cir.

2011) (citing Hilton v. Braunskill, 481 U.S. 770, 776 (1987)).

       No single factor governs this analysis. Rather, courts should “consider the relative

strength of the four factors, balancing them all.” Beaton, 2018 WL 3159864, at *1; see also

Brady, 640 F.3d at 789. Thus, for example, “[c]lear evidence of irreparable injury should result

in a less stringent requirement of certainty of victory.” Brady, 640 F.3d at 789 (quotations

omitted). In this case, all four factors favor staying remand pending appeal.




                                                  2
 Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 3 of 9 PageID #: 3336




                                           ARGUMENT

       I.      Cotter Will Suffer Irreparable Harm Absent A Temporary Stay Of Remand.

       Absent a stay, Cotter will suffer irreparable harm by having to litigate simultaneously in

state court, this District, and the Eighth Circuit. Courts in this District consistently recognize that

multi-forum-litigation constitutes irreparable harm. See Pudlowski v. The St. Louis Rams, LLC,

No. 4:15-CV-189 RLW, 2016 WL 3455375, at *1 (E.D. Mo. June 20, 2016) (staying order of

remand because defendants “will suffer irreparable harm by having to litigate this case in both

state court and the Eighth Circuit”); Dalton v. Walgreen Co., No. 4:13 CV 603 RWS, 2013 WL

2367837, at *2 (E.D. Mo. May 29, 2013) (same); Raskas v. Johnson & Johnson, No. 4:12 CV

2174 JCH, 2013 WL 1818133, at *2 (E.D. Mo. Apr. 29, 2013) (same).

       If the Court transmits its remand order, Cotter will be forced to litigate the same issues in

multiple jurisdictions, under inconsistent laws, with different parties, and without government

indemnity. Cotter must defend itself in state court against Plaintiffs’ many state-law claims in

this putative class action—untethered to the limits prescribed by Congress for nuclear incidents

under the Price-Anderson Act—while both defending the same issues in the pending McClurg

consolidation under the Price-Anderson Act, see McClurg et al. v. Mallinckrodt, Inc. et al., No.

4:12-CV-00361-AGF (E.D. Mo.), and obtaining appellate review of the December 22 Order. See

Halbrook v. Mallinckrodt, LLC, 888 F.3d 971, 972 (8th Cir. 2018) (affirming McClurg’s

application of Price-Anderson to Cotter and holding “Congress spoke clearly when stating such

action [under the Price-Anderson Act] shall be deemed to be an action arising under federal

law”); Cotroneo v. Shaw Env’t & Infrastructure, Inc., 639 F.3d 186, 191 (5th Cir. 2011)

(reversing district court that “believed the claims arose exclusively under state law, declined to

exercise supplemental jurisdiction over them, and thus dismissed the claims without prejudice.




                                                  3
 Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 4 of 9 PageID #: 3337




Given that the claims actually arise under federal law by operation of the PAA, however, the

district court had original, rather than supplemental, jurisdiction over them. As such, the district

court could not decline to exercise that jurisdiction.”)

       Additionally, Cotter will face irreparable legal prejudice if this Court remands to state

court because the Court’s December 22 Order on the Price-Anderson Act may bind the state

court. See In re Life Ins. Co. of North America, 857 F.2d 1190, 1193 (8th Cir. 1988) (federal

pronouncement on federal law may bind state court). Given the irreconcilable differences

between state and federal law, Cotter may be foreclosed from defending itself against Plaintiffs’

claims and allocating responsibility for Plaintiffs’ alleged damages, some of which are not

recoverable under the Price-Anderson Act—a problem that cannot be remedied by appeal. The

only way to prevent this irreparable harm is a stay of remand by this Court pending appeal.

       II.     Plaintiffs Will Not Be Prejudiced By A Temporary Stay Of Remand.

       The irreparable harm Cotter will suffer absent a stay stands in stark contrast to the lack of

harm to Plaintiffs should this Court briefly stay the case until the Eighth Circuit completes its

review. This factor rarely weighs against a stay of remand in a case—like this one—where

Plaintiffs seek monetary damages and have no present physical injury. See Second Am. Pet. at

41-42, ECF No. 12 (requested relief); compare Meyer ex rel. Coplin v. Fluor Corp., 220 S.W.3d

712, 718 (Mo. 2007) (medical monitoring only where no present physical injury under Missouri

law), with June v. Union Carbide Corp., 577 F.3d 1234, 1249–51 (10th Cir. 2009) (Price-

Anderson Act bars medical monitoring claims). “There is no reason to think that the Eighth

Circuit will not resolve [Cotter’s] petition in a timely manner,” and thus Plaintiffs will not be

substantially obstructed from having their day in court. IBEW Local 98 Pension Fund v. Best

Buy Co., No. CIV. 11-429 DWF/FLN, 2014 WL 4540228, at *3 (D. Minn. Sept. 11, 2014).




                                                  4
 Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 5 of 9 PageID #: 3338




       III.    Cotter Has Identified Serious Legal Questions And Is Likely To Succeed.

       The “likelihood of success” factor presents an inherent conflict for district courts. Cotter

must persuade this Court to agree that the Eighth Circuit is likely to reverse the Court’s own

decision. “Clearly, any trial judge is reluctant to find a substantial likelihood exists that he or she

will be reversed.” Sweeney v. Bond, 519 F. Supp. 124, 132 (E.D. Mo. 1981), aff’d, 669 F.2d 542

(8th Cir. 1982). For this reason, courts instead analyze whether the appeal presents “serious

legal questions.” Id. (noting that several circuits “have adopted the approach that an injunction

pending appeal is appropriate where serious legal questions are presented, and the balance of

hardships tips sharply toward the moving party”); see also Raskas, 2013 WL 1818133, at *2

(recognizing that a court should “grant the motion for a stay if defendant raises questions going

to the merits so serious, substantial, difficult, and doubtful as to make the issue ripe for litigation

and deserving of more deliberate investigation” (internal brackets and quotations omitted)). In

Sweeney, for example, the court granted a stay after concluding that the appeal “present[s]

substantial and novel questions which are fair ground for litigation,” even though the court did

“not doubt the correctness of its own findings.” Sweeney, 519 F. Supp. at 132-33.

       Cotter’s appeal presents both serious legal questions and is likely to succeed on the merits

of those questions. As noted in its petition for writ of mandamus and notice of appeal, this

Court’s application on the well-pleaded complaint rule in the December 22 Order contradicts

directly on-point U.S. Supreme Court precedent. ECF No. 71 at 13 (citing Hurt v. Dow Chem.

Co., 963 F.2d 1142 (8th Cir. 1992)). The U.S. Supreme Court has expressly held that the Price-

Anderson Act is an exception and not an affirmative defense under the well-pleaded complaint

rule. Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003). As the U.S. Supreme Court held,

“the Price-Anderson Act . . . not only gives federal courts jurisdiction over tort actions arising




                                                   5
 Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 6 of 9 PageID #: 3339




out of nuclear accidents but also expressly provides for removal of such actions brought in state

court even when they assert only state-law claims.” Id.

       Cotter also presents clear U.S. Supreme Court and federal appellate authority, as well as

decisions in this District that the claims here “actually arise under federal law by operation of the

PAA [Price-Anderson Act],” and thus this Court “had original, rather than supplemental,

jurisdiction over them,” and the Eighth Circuit is likely to reverse the December 22 Order.

Cotroneo, 639 F.3d at 195; see also Halbrook, 888 F.3d at 972 (“Congress spoke clearly when

stating such action [under the Price-Anderson Act] shall be deemed to be an action arising under

federal law”); Pinares v. United Tech. Corp., 973 F.3d 1254, 1261 (11th Cir. 2020) (holding that

PAA “transforms into a federal action any public liability action arising out of or resulting from a

nuclear incident”); Fracasse v. People’s United Bank, 747 F.3d 141, 144 (2d Cir. 2014) (same);

In re Hanford Nuclear Reservation Litig., 534 F.3d 986, 1009 (9th Cir. 2008) (same);

Kerr-McGee Corp. v. Farley, 115 F.3d 1498, 1504 (10th Cir. 1997) (same); Nieman v. NLO,

Inc., 108 F.3d 1546, 1549 (6th Cir. 1997) (same); O’Conner v. Commonwealth Edison Co., 13

F.3d 1090, 1100 (7th Cir. 1994) (same); In re TMI Litig. Cases Consol. II, 940 F.2d 832, 854 (3d

Cir. 1991) (same).

       Cotter has therefore identified serious legal questions and is likely to prevail given that

the December 22 Order treated the Price-Anderson Act as an affirmative defense under the well-

pleaded complaint rule and failed to apply original or “arising under” jurisdiction under U.S.

Supreme Court and Eighth Circuit precedent. Beneficial Nat’l Bank, 539 U.S. at 6; Halbrook,

888 F.3d at 972; Controneo, 639 F.3d at 195.




                                                  6
 Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 7 of 9 PageID #: 3340




       IV.     The Public Interest Supports A Temporary Stay Of Remand.

       Finally, a stay will conserve judicial resources and the parties’ resources. If the Eighth

Circuit reverses the December 22 Order, there will be no need for the state court to take any

action with respect to this case. With their widespread putative class action, Plaintiffs have

sought far-reaching merits and class discovery—with 87 requests to produce and 22

interrogatories to Cotter and Commonwealth Edison, as well as similar requests to other

Defendants—including some that may be rendered unnecessary if the Eighth Circuit applies the

Price-Anderson Act and reaffirms Halbrook. (See, e.g., Pls.’ Discovery Requests, Exs. F–K to

ECF No. 59.) Thus, the parties may be spared considerable discovery expense if this Court stays

remand pending appellate review.

                                         CONCLUSION

       For these reasons, Cotter respectfully requests that this Court extend the time before

ordering the Clerk of Court to transmit the remand order to state court under the December 22

Order until the Eighth Circuit decides Cotter’s appeal as of right and petition for writ of

mandamus.




                                                 7
Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 8 of 9 PageID #: 3341




     Dated: January 21, 2021       Respectfully submitted,

                                    /s/ Brian O. Watson
                                   RILEY SAFER HOLMES & CANCILA LLP
                                   Brian O. Watson, #68678MO
                                   Lauren E. Jaffe, #6316795IL
                                   Jennifer Steeve, #308082CA
                                   70 W. Madison St., Suite 2900
                                   Chicago, Illinois 60602
                                   (312) 471-8700 (main)
                                   (312) 471-8701 (fax)
                                   bwatson@rshc-law.com
                                   ljaffe@rshc-law.com
                                   jsteeve@rshc-law.com
                                   docketdept@rshc-law.com

                                   SWANSON, MARTIN & BELL, LLP
                                   Marcie J. Vantine, #56860MO
                                   mvantine@smbtrials.com
                                   One Bank of America Plaza
                                   800 Market Street, Suite 2100
                                   St. Louis, MO 63101
                                   314.242.0903 (telephone)
                                   314.242.0990 (facsimile)

                                   ATTORNEYS FOR DEFENDANT/
                                   THIRD-PARTY PLAINTIFF
                                   COTTER CORPORATION (N.S.L.)




                                      8
 Case: 4:20-cv-01227-JAR Doc. #: 74 Filed: 01/21/21 Page: 9 of 9 PageID #: 3342




                                CERTIFICATE OF SERVICE

       I certify that on January 21, 2021, these papers were filed through the Eastern District of

Missouri Court’s CM/ECF system, which will automatically serve an electronic copy upon all

counsel of record.

                                                    Respectfully submitted,

                                                    RILEY SAFER HOLMES & CANCILA LLP

                                                    By: /s/ Brian O. Watson
                                                       Brian O. Watson, #68678MO
                                                       Jennifer Steeve, #308082CA
                                                       Lauren E. Jaffe, #6316795IL
                                                       70 W. Madison St., Suite 2900
                                                       Chicago, Illinois 60602
                                                       (312) 471-8700
                                                       (312) 471-8701 - Fax
                                                       bwatson@rshc-law.com
                                                       jsteeve@rshc-law.com
                                                       ljaffe@rshc-law.com
                                                       docketdept@rshc-law.com




                                                9
